Order, Supreme Court, New York County (Robert Lippmann, J.), entered July 5, 2001, which, inter alia, granted plaintiffs’ motion for summary judgment and directed defendant to issue stock to plaintiffs, unanimously affirmed, without costs.
We affirm the grant of summary judgment upon the ground *186that defendant was required, under its certificate of incorporation, to seek the approval of the Division of Housing and Community Renewal prior to redeeming shareholders’ stock, and failed to do so. There is no evidence that the Division of Housing and Community Renewal waived its right to exercise supervisory control over the redemption of stock by defendant. Concur — Williams, P.J., Nardelli, Mazzarelli, Marlow and Gonzalez, JJ.